DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the third opening" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites a first opening comprised by a second insulator, and a second opening comprised by a third insulator, a fourth conductor extending through the second opening.  However, no third opening is recited, rendering the scope of claim 15 indefinite.  For the purposes of examination, the Examiner has interpreted claim 15 to mean:

“…wherein the first opening to the second opening are positioned so that a straight line in the channel length direction passes through the first opening to the second opening.

Claims 16-21 depend on claim 15, and are rejected under 35 USC § 112(b) for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa et al. (PG Pub. No. US 2015/0171222 A1) in view of Hareland et al. (PG Pub. No. US 2006/0172497 A1), Kitakado (PG Pub. No. US 2012/0320004 A1), and Leobandung (Patent No. US 8,492,228 B1).
Regarding claim 1, Sasagawa teaches a semiconductor device (¶ 0188, figs. 41-42, among others: transistor 104, including the structures of figs. 4A-4B) comprising: 
a transistor (¶ 0183: 104), the transistor comprising: 
an oxide semiconductor layer (¶ 0136: 130); 
a first insulator (¶ 0107: 180) comprising a first opening to a second opening (fig. 41B: 180 comprises openings comprising wirings 142 and 152);
a source electrode in the first opening (¶ 0186: 142 disposed in opening in 180) and a drain electrode in the second opening (¶ 0186: 152 disposed in opening in 180); and 
a gate electrode (¶ 0136: dual gate electrode including portions 170 and 172) isolated from the oxide semiconductor layer (¶ 0107 & figs. 4A-4B: 170/172 electrically isolated from 130 by insulating layers 120 and 160), 
wherein the oxide semiconductor layer comprises a source region (¶ 0107 & fig. 4A: portion of 130 contacting source electrode 140), a drain region (¶ 0107 & fig. 4A: portion of 130 contacting drain electrode 150) and a channel formation region (¶ 0101 & fig. 4A: portion of 130 arranged between 140 and 150 implicitly forms a channel region), 
wherein in a plane perpendicular to a channel length direction the channel formation region is entirely surrounded by the gate electrode (fig. 4B: 103 is entirely surrounded by 170 and/or 172),
wherein, in a plane view, a bottom surface of the gate electrode protrudes from a top surface of the gate electrode (figs. 1A, 4A: in at least the A1-A2 direction, a bottom surface of gate electrode portion 172 protrudes from both oxide semiconductor layer 130 and top surface of gate electrode portion 170), and
wherein the first opening to the second opening are positioned so that a straight line in the channel length direction passes through the first opening to the third opening (fig. 41A: straight line D1-D2 passes through openings comprising 142 and 152).
Sasagawa further teaches the transistor is configured to minimize variation in the electrical characteristics of the transistor due to irradiation with visible light or ultraviolet light (¶ 0321), and the device is comprised by a circuit including a gate wiring (¶ 0448 & fig. 32B: 713).
Sasagawa does not teach the channel formation region is entirely surrounded by the gate electrode along all sides, the bottom surface of the gate electrode protrudes from the top surface of the gate electrode in all directions of the plane view, or a gate wiring in a third in the first insulator, the straight line passing through the first opening to the third opening.
Hareland teaches a semiconductor device (¶ 0020 & fig. 4: 400) including a channel formation region (¶ 0020: 408, similar to 130 of Sasagawa) entirely surrounded by a gate electrode (¶ 0020: 424, similar to 170/172 of Sasagawa) along all sides (fig. 4C: 208 entirely surrounded by 424 along all sides).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate electrode of Sasagawa with the orientation of Hareland, as a means to operate the device in a fully depleted manner.  The device is characterized by sharp subthreshold slope and a reduced drain induced barrier (DIBL) short channel effect, which results in lower leakage current when the device is turned "OFF" resulting in lower power consumption (Hareland, ¶ 0020).
Sasagawa in view of Hareland does not teach the bottom surface of the gate electrode protrudes from the top surface of the gate electrode in all directions of the plane view, or a gate wiring in a third opening in the first insulator, the straight line passing through the first opening to the third opening.
Kitakado teaches a semiconductor device (fig. 8 among others) including a semiconductor layer (¶ 0121: SL), and a gate electrode including top and bottom portions (¶¶ 0102, 0107: g1/g2/g3/g4, similar to 170 of Sasagawa, and 22, similar to 172 of Sasagawa) isolated from the semiconductor layer (¶ 0121 & fig. 9b: g1/g2/g3/g4 and 22 electrically isolated from SL by insulating layers 47 and 48), wherein, in a plane view, a bottom surface of the gate electrode protrudes from a top surface of the gate electrode in all directions (fig. 8: 22 protrudes from g1/g2/g3/g4 in all directions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gate electrode dimensions of Sasagawa in view of Hareland, as a means to block light from entering the semiconductor layer (Kitakado, ¶ 0152), minimizing variation in the electrical characteristics of the transistor (Sasagawa, ¶ 0321).  Furthermore, such a modification would have involved a mere change in the size of a component (i.e. bottom surface of gate electrode 170/172 of Sasagawa).  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
Sasagawa in view of Hareland and Kitakado does not teach a gate wiring in a third opening in the first insulator, the straight line passing through the first opening to the third opening.
Leobandung teaches a semiconductor device (fig. 16: 1620) including an insulator (col. 5 lines 51-54: 1502, similar to 180 of Sasagawa) with first to third openings, a source electrode in the first opening and a drain electrode in the second opening (source/drain electrodes 1602, similar to 142 and 152 of Sasagawa, in openings in 1502), and further comprising a gate electrode in the third opening (col. 5 lines 63-66 & fig. 16: third opening in 1502 comprises gate electrode 1604, similar to gate wiring of Sasagawa), a straight line in a channel length direction passing through the first opening to the third opening (fig. 16: openings comprising 1602/1604/1602 arranged in a straight line in a channel length direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Sasagawa in view of Hareland and Kitakado to further comprise the third opening of Leobandung, as a means to provide electrical connectivity to the gate electrode, facilitating the circuit of Sasagawa.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, combining the third opening of Leobandung with the device of Sasagawa in view of Hareland and Kitakado does not change their respective functions, and the combination would have yielded nothing more than predictable results.
The Examiner notes since the claim is directed to a product (“a semiconductor device”), the claims are interpreted based solely on the structural device composition and arrangement.  Therefore, the limitation “the gate electrode is formed before formation of any of the source electrode and the drain electrode” does not carry patentable weight.  The preceding limitation is of a temporal nature, depending on the process by which the product is made, and therefore is a process limitation.  Process limitations do not carry weight in a claim drawn to structure.  Since Sasagawa in view of Hareland, Kitakado and Leobandung, teaches all structural elements as recited, the product limitations of claim 1 are met.

Regarding claim 2, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 1, wherein a length of the channel formation region is greater than or equal to 10nm (Sasagawa, ¶ 0134), wherein a width of the channel formation region is greater than or equal to 10 nm (Sasagawa, ¶ 0134 & figs. 2A-3D: dimension a, extending a channel width direction, is greater than or equal to 10 nm), and wherein a thickness of the channel formation region is greater than or equal to 10 nm (Sasagawa, ¶ 0135).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the channel length and channel width of Sasagawa in view of Hareland, Kitakado and Leobandung as a means to optimize the effective channel width, the on-state current, and the overall electrical characteristics of the transistors (Sasagawa, ¶¶ 0119-0120).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the channel length range of 10nm or more and channel width range of 10 nm or more disclosed by Sasagawa overlap the ranges of “less than or equal to 20” recited in claim 2.

Regarding claim 3, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 1, further comprising a gate insulator (Sasagawa, ¶ 0107: 160) between the oxide semiconductor layer and the gate electrode (Sasagawa, figs. 4A-4B: 160 between 130 and gate electrode portion 170), wherein the gate insulator is formed from an oxide (Sasagawa, ¶ 0223: 160 comprises an oxide composition). 
Sasagawa in view of Hareland, Kitakado and Leobandung is silent to the gate insulator containing oxygen in excess of stoichiometric composition.
However, Sasagawa in view of Hareland, Kitakado and Leobandung does teach the semiconductor devices includes a bottom insulator layer in contact with the oxide semiconductor layer (Sasagawa, ¶ 0107 & figs. 4A-4B: 120 in contact with bottom surface of 130), wherein the bottom insulator layer is configured with oxygen in excess of stoichiometric composition (Sasagawa, ¶ 0242). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate insulator of Sasagawa in view of Hareland, Kitakado and Leobandung with oxygen in excess of stoichiometric oxide composition, as a means to provide an oxygen-rich insulator on a top surface of oxide semiconductor layer 130.  Said artisan would be motivated to provide such a configuration to further reduce oxygen vacancies in oxide semiconductor layer 130, minimizing defects such as hole traps. By reducing the oxygen vacancies in the oxide semiconductor layer, the transistor has little variation in electrical characteristics and high reliability (Sasagawa, ¶ 0320).

Regarding claim 4, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 1, comprising source and drain regions (Sasagawa, 140, 150).
Sasagawa in view of Hareland, Kitakado and Leobandung as applied to claim 1 above is silent to wherein each of the source region and the drain region has lower resistance than the channel formation region.
However, Sasagawa in view of Hareland, Kitakado and Leobandung does teach an embodiment (Sasagawa, figs. 41A-41B) wherein the channel region is formed between source and drain regions 141 and 151 (similar to end portions of 130 in figs. 4A-4B of Sasagawa), each of the source region and the drain region having lower resistance than the channel region (Sasagawa, ¶ 0184: 141 and 151 comprise low-resistance impurity regions of 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source and drain regions of Sasagawa in view of Hareland and Kitakado with the lower resistance property of Sasagawa, as a means to improve conductivity of the source and drain regions to external circuit components.
 
Regarding claim 5, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 1, comprising source and drain regions (Sasagawa, 140, 150).
Sasagawa in view of Hareland and Kitakado as applied to claim 1 above is silent to wherein an impurity concentration is higher in each of the source region and the drain region than in the channel formation region.
However, Sasagawa in view of Hareland, Kitakado and Leobandung does teach an embodiment (Sasagawa, figs. 41A-41B) wherein the channel region is formed between source and drain regions 141 and 151 (similar to end portions of 130 in figs. 4A-4B of Sasagawa), wherein an impurity concentration is higher in each of the source region and the drain region than in the channel formation region (Sasagawa, ¶ 0184: impurities introduced into 141 and 151 while masking channel portion of 130 with 170).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source and drain regions of Sasagawa in view of Hareland, Kitakado and Leobandung with the impurity concentrations of Sasagawa, as a means to improve conductivity of the source and drain regions to external circuit components.

Regarding claim 6, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 3, wherein the gate insulator comprises a region comprising silicon and a region comprising hafnium (Sasagawa, ¶ 0224: 160 comprises silicon oxide and hafnium oxide).

Regarding claim 7, Sasagawa in view of Hareland, Kitakado and Leobandung teaches an electronic device comprising the semiconductor device according to claim 1 (Sasagawa, ¶¶ 0002, 0191).

Regarding claim 8, Sasagawa teaches a semiconductor device (¶ 0188, figs. 41-42, among others: transistor 104, including the structures of figs. 4A-4B) comprising: 
a transistor (¶ 0183: 104), the transistor comprising: 
an oxide semiconductor layer (¶ 0136: 130); 
a first insulator (¶ 0107: 180) comprising a first opening to a second opening (fig. 41B: 180 comprises openings comprising wirings 142 and 152);
a source electrode in the first opening (¶ 0186: 142 disposed in opening in 180) and a drain electrode in the second opening (¶ 0186: 152 disposed in opening in 180); and
a gate electrode (¶ 0136: dual gate electrode including portions 170 and 172) isolated from the oxide semiconductor layer (¶ 0107 & figs. 4A-4B: 170/172 electrically isolated from 130 by insulating layers 120 and 160),
wherein the oxide semiconductor layer comprises a source region (¶ 0107 & fig. 4A: portion of 130 contacting source electrode 140), a drain region (¶ 0107 & fig. 4A: portion of 130 contacting drain electrode 150) and a channel formation region (¶ 0101 & fig. 4A: portion of 130 arranged between 140 and 150 implicitly forms a channel region), 
wherein in a plane perpendicular to a channel length direction the channel formation region is entirely surrounded by the gate electrode (fig. 4B: 103 is entirely surrounded by 170 and/or 172), 
wherein the gate electrode comprises a first conductive layer (¶ 0136: 172) below the oxide semiconductor layer (figs. 4A-4B: 172 disposed below 130) and a second conductive layer (¶ 0136: 170) over the oxide semiconductor layer (figs. 4A-4B: 170 disposed over 130), 
wherein, in a plane view, a bottom surface of the gate electrode protrudes from a top surface of the gate electrode (figs. 1A, 4A: in at least the A1-A2 direction, a bottom surface of gate electrode portion 172 protrudes from both oxide semiconductor layer 130 and top surface of gate electrode portion 170),
wherein the second conductive layer does not overlap with any of the source electrode and the drain electrode in a direction perpendicular to a top surface of the oxide semiconductor layer (¶ 0100 & figs. 1A, 4B: 170 does not overlap 140 or 150 in the A3-A4 channel width direction, which is perpendicular to a top surface of 130).
Sasagawa further teaches the transistor is configured to minimize variation in the electrical characteristics of the transistor due to irradiation with visible light or ultraviolet light (¶ 0321), and the device is comprised by a circuit including a gate wiring (¶ 0448 & fig. 32B: 713).
Sasagawa does not teach the channel formation region is entirely surrounded by the gate electrode along all sides, the first conductive layer protrudes from the second conductive layer in all directions of the plane view, or a gate wiring in a third opening in the first insulator, the straight line passing through the first opening to the third opening.
Hareland teaches a semiconductor device (¶ 0020 & fig. 4: 400) including a channel formation region (¶ 0020: 408, similar to 130 of Sasagawa) entirely surrounded by a gate electrode (¶ 0020: 424, similar to 170/172 of Sasagawa) along all sides (fig. 4C: 208 entirely surrounded by 424 along all sides).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate electrode of Sasagawa with the orientation of Hareland, as a means to operate the device in a fully depleted manner.  The device is characterized by sharp subthreshold slope and a reduced drain induced barrier (DIBL) short channel effect, which results in lower leakage current when the device is turned "OFF" resulting in lower power consumption (Hareland, ¶ 0020).
Sasagawa in view of Hareland does not teach the first conductive layer protrudes from the second conductive layer in all directions of the plane view, or a gate wiring in a third in the first insulator, the straight line passing through the first opening to the third opening.
Kitakado teaches a semiconductor device (fig. 8 among others) including a semiconductor layer (¶ 0121: SL), and a gate electrode including first and second conductive layers (¶¶ 0102, 0107: g1/g2/g3/g4, similar to 170 of Sasagawa, and 22, similar to 172 of Sasagawa) isolated from the semiconductor layer (¶ 0121 & fig. 9b: g1/g2/g3/g4 and 22 electrically isolated from SL by insulating layers 47 and 48), wherein, in a plane view, the first conductive layer protrudes from the second conductive layer in all directions (fig. 8: 22 protrudes from g1/g2/g3/g4 in all directions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first conductive layer dimensions of Sasagawa in view of Hareland, as a means to block light from entering the semiconductor layer (Kitakado, ¶ 0152), minimizing variation in the electrical characteristics of the transistor (Sasagawa, ¶ 0321).  Furthermore, such a modification would have involved a mere change in the size of a component (i.e. conductive layer 172 of Sasagawa).  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
Sasagawa in view of Hareland and Kitakado does not teach a gate wiring in a third opening in the first insulator, the straight line passing through the first opening to the third opening.
Leobandung teaches a semiconductor device (fig. 16: 1620) including an insulator (col. 5 lines 51-54: 1502, similar to 180 of Sasagawa) with first to third openings, a source electrode in the first opening and a drain electrode in the second opening (source/drain electrodes 1602, similar to 142 and 152 of Sasagawa, in openings in 1502), and further comprising a gate electrode in the third opening (col. 5 lines 63-66 & fig. 16: third opening in 1502 comprises gate electrode 1604, similar to gate wiring of Sasagawa), a straight line in a channel length direction passing through the first opening to the third opening (fig. 16: openings comprising 1602/1604/1602 arranged in a straight line in a channel length direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Sasagawa in view of Hareland and Kitakado to further comprise the third opening of Leobandung, as a means to provide electrical connectivity to the gate electrode, facilitating the circuit of Sasagawa.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, combining the third opening of Leobandung with the device of Sasagawa in view of Hareland and Kitakado does not change their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 9, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 8, wherein a length of the channel formation region is greater than or equal to 10nm (Sasagawa, ¶ 0134), wherein a width of the channel formation region is greater than or equal to 10 nm (Sasagawa, ¶ 0134 & figs. 2A-3D: dimension a, extending a channel width direction, is greater than or equal to 10 nm), and a thickness of the channel region is greater than or equal to 10 nm (Sasagawa, ¶ 0135).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the channel length and channel width of Sasagawa in view of Hareland, Kitakado and Leobandung, as a means to optimize the effective channel width, the on-state current, and the overall electrical characteristics of the transistors (Sasagawa, ¶¶ 0119-0120).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the channel length range of 10nm or more and channel width range of 10 nm or more disclosed by Sasagawa overlap the ranges of “less than or equal to 20” recited in claim 2.

Regarding claim 10, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 8, further comprising a gate insulator (Sasagawa, ¶ 0187: 160) between the oxide semiconductor layer and the gate electrode (Sasagawa, fig. 41B: 160 between 130 and 170), wherein the gate insulator is formed from an oxide (Sasagawa, ¶ 0223: 160 comprises an oxide composition). 
Sasagawa in view of Hareland, Kitakado and Leobandung is silent to the gate insulator containing oxygen in excess of stoichiometric composition.
However, Sasagawa in view of Hareland, Kitakado and Leobandung does teach the semiconductor devices includes a bottom insulator layer in contact with the oxide semiconductor layer (Sasagawa, ¶ 0107 & figs. 4A-4B: 120 in contact with bottom surface of 130), wherein the bottom insulator layer is configured with oxygen in excess of stoichiometric composition (Sasagawa, ¶ 0242). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate insulator of Sasagawa in view of Hareland, Kitakado and Leobandung with oxygen in excess of stoichiometric oxide composition, as a means to provide an oxygen-rich insulator on a top surface of oxide semiconductor layer 130.  Said artisan would be motivated to provide such a configuration to further reduce oxygen vacancies in oxide semiconductor layer 130, minimizing defects such as hole traps. By reducing the oxygen vacancies in the oxide semiconductor layer, the transistor has little variation in electrical characteristics and high reliability (Sasagawa, ¶ 0320).

Regarding claim 11, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 8, comprising source and drain regions (Sasagawa, 140, 150).
Sasagawa in view of Hareland, Kitakado and Leobandung as applied to claim 1 above is silent to wherein each of the source region and the drain region has lower resistance than the channel formation region.
However, Sasagawa in view of Hareland, Kitakado and Leobandung does teach an embodiment (Sasagawa, figs. 41A-41B) wherein the channel region is formed between source and drain regions 141 and 151 (similar to end portions of 130 in figs. 4A-4B of Sasagawa), each of the source region and the drain region having lower resistance than the channel region (Sasagawa, ¶ 0184: 141 and 151 comprise low-resistance impurity regions of 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source and drain regions of Sasagawa in view of Hareland, Kitakado and Leobandung with the lower resistance property of Sasagawa, as a means to improve conductivity of the source and drain regions to external circuit components.

Regarding claim 12, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 8, comprising source and drain regions (Sasagawa, 140, 150).
Sasagawa in view of Hareland, Kitakado and Leobandung as applied to claim 1 above is silent to wherein an impurity concentration is higher in each of the source region and the drain region than in the channel formation region.
However, Sasagawa in view of Hareland, Kitakado and Leobandung does teach an embodiment (Sasagawa, figs. 41A-41B) wherein the channel region is formed between source and drain regions 141 and 151 (similar to end portions of 130 in figs. 4A-4B of Sasagawa), wherein an impurity concentration is higher in each of the source region and the drain region than in the channel formation region (Sasagawa, ¶ 0184: impurities introduced into 141 and 151 while masking channel portion of 130 with 170).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source and drain regions of Sasagawa in view of Hareland, Kitakado and Leobandung with the impurity concentrations of Sasagawa, as a means to improve conductivity of the source and drain regions to external circuit components.

Regarding claim 13, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 10, wherein the gate insulator comprises a region comprising silicon and a region comprising hafnium (Sasagawa, ¶ 0224: 160 comprises silicon oxide and hafnium oxide).

Regarding claim 14, Sasagawa in view of Hareland, Kitakado and Leobandung teaches an electronic device comprising the semiconductor device according to claim 8 (Sasagawa, ¶¶ 0002, 0191).

Regarding claim 15, Sasagawa teaches a semiconductor device (¶ 0183 & figs. 41A-41B: 104) comprising: 
a first insulator (¶ 0107: 120);
an oxide semiconductor (¶ 0107: 130) over the first insulator (fig. 41B: 130 disposed over 120); 
a second insulator (¶ 0107: 160) over the oxide semiconductor (fig. 41B: 160 disposed over 130); 
a second conductor (¶ 0107: 170) over the second insulator (fig. 41B: 170 disposed over 160); 
a third insulator (¶ 0107: 180) over the second conductor and the second insulator (fig. 41B: 180 disposed over 170 and 160); and 
a third conductor (¶ 0107: 142) over the third insulator (fig. 41B: at least a portion of 142 disposed over 180), 
wherein the second conductor and the third conductor do not overlap in a direction perpendicular to a top surface of the oxide semiconductor (¶ 0182 & fig. 41A: 170 does not overlap 142 in the D3-D4 channel width direction, which is perpendicular to a top surface of 130), 
wherein the oxide semiconductor comprises a first region (¶ 0187: 141) and a second region (portion of 130 between 141 and 151), 
wherein an interface between the first region and the second region is aligned with an edge of the second conductor (¶ 0184 & fig. 41B: 141 formed by addition of an impurity to 130, using 170 as a mask, such that the interface between 141 and 130 is implicitly aligned with an edge of 170), 
wherein, in a plane view, the first conductor protrudes from the second conductor (figs. 1A, 4A: in at least the A1-A2 direction, a bottom surface of gate electrode portion 172 protrudes from both oxide semiconductor layer 130 and top surface of gate electrode portion 170),
wherein the second insulator comprises a first opening (fig. 41B: opening in 160 comprising source/drain 142),
wherein the third insulator comprises the first opening (fig. 41B: opening in 180 comprising source/drain 142),
wherein the third conductor is in direct contact with the first region through the first opening (fig. 41B: 142 in direct contact with 141 through opening in 160).
Sagawa further teaches another embodiment (figs. 4A-4B) wherein a gate electrode structure includes a first conductive layer (¶ 0136: 172) below a first insulator (fig. 4B: 172 disposed below insulator 120, equivalent to fig. 41B), and a second conductive layer (170, equivalent to 170 of fig. 41B) arranged over a second insulator (fig. 4B: 160, equivalent to 41B), such that the second conductive layer is over and in contact with the first conductive layer (fig. 4B: 170 disposed over and in electrical contact with 172 through openings in 160/120).  In this embodiment, the oxide semiconductor layer is surrounded by the first and second conductors with the first insulator and second insulator interposed therebetween (fig. 4B: 130 surrounded by 172 and 170 with 120 and 160 interposed therebetween).  
Sasagawa further teaches the transistor is configured to minimize variation in the electrical characteristics of the transistor due to irradiation with visible light or ultraviolet light (¶ 0321), and the device is comprised by a circuit including a gate wiring (¶ 0448 & fig. 32B: 713).
Sasagawa is silent to the semiconductor device further comprising a fourth conductor over the third insulator, the first insulator arranged over a first conductor, the second conductor over and in contact with the first conductor, the third insulator comprising a second opening, a fourth conductor in direct contact with the second conductor through the second opening,
wherein, in a plane parallel to the interface between the first region and the second region, the oxide semiconductor is entirely surrounded along all sides by the first conductor and the second conductor with the first insulator and the second insulator interposed therebetween, 
wherein the first opening to the second opening are positioned so that a straight line in the channel length direction passes through the first opening to the second opening,
or the first conductor protrudes from the second conductor in all directions of the plane view.
Hareland teaches a semiconductor device (¶ 0020 & fig. 4: 400) including a channel formation region (¶ 0020: 408, similar to 130 of Sasagawa) entirely surrounded, in a channel length direction, by a gate electrode (¶ 0020: 424, including upper and lower portions similar to 170/172 of Sasagawa) along all sides (fig. 4C: 208 entirely surrounded by 424 along all sides).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the gate electrode of Sasagawa with the configuration of Hareland, as a means to operate the device in a fully depleted manner.  The device is characterized by sharp subthreshold slope and a reduced drain induced barrier (DIBL) short channel effect, which results in lower leakage current when the device is turned "OFF" resulting in lower power consumption (Hareland, ¶ 0020).  Furthermore, providing upper and lower gate electrode portions allows for increased on-state current and threshold voltage control (Sasagawa, ¶ 0136).
Sasagawa in view of Hareland does not teach the first conductor protrudes from the second conductor in all directions of the plane view, the third insulator comprising a second opening, a fourth conductor in direct contact with the second conductor through the second opening,
wherein the first opening to the second opening are positioned so that a straight line in the channel length direction passes through the first opening to the second opening.
Kitakado teaches a semiconductor device (fig. 8 among others) including a semiconductor layer (¶ 0121: SL), and a gate electrode including first and second conductors (¶¶ 0102, 0107: g1/g2/g3/g4, similar to 170 of Sasagawa, and 22, similar to 172 of Sasagawa) isolated from the semiconductor layer (¶ 0121 & fig. 9b: g1/g2/g3/g4 and 22 electrically isolated from SL by insulating layers 47 and 48), wherein, in a plane view, the first conductor protrudes from the second conductor in all directions (fig. 8: 22 protrudes from g1/g2/g3/g4 in all directions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first conductor dimensions of Sasagawa in view of Hareland, as a means to block light from entering the semiconductor layer (Kitakado, ¶ 0152), minimizing variation in the electrical characteristics of the transistor (Sasagawa, ¶ 0321).  Furthermore, such a modification would have involved a mere change in the size of a component (i.e. conductor 172 of Sasagawa).  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
Sasagawa in view of Hareland and Kitakado does not teach the third insulator comprising a second opening, a fourth conductor in direct contact with the second conductor through the second opening,
wherein the first opening to the second opening are positioned so that a straight line in the channel length direction passes through the first opening to the second opening.
Leobandung teaches a semiconductor device (fig. 16: 1620) including an insulator (col. 5 lines 51-54: 1502, similar to 180 of Sasagawa) with first and second openings, a source electrode in the first opening (source/drain electrode 1602, similar to 142 of Sasagawa, in opening in 1502), and further comprising a gate electrode in the second opening (col. 5 lines 63-66 & fig. 16: second opening in 1502 comprises gate electrode 1604, similar to gate wiring of Sasagawa), a straight line in a channel length direction passing through the first opening to the second opening (fig. 16: openings comprising 1602/1604 arranged in a straight line in a channel length direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Sasagawa in view of Hareland and Kitakado to further comprise the second opening of Leobandung, as a means to provide electrical connectivity to the gate electrode, facilitating the circuit of Sasagawa.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, combining the second opening of Leobandung with the device of Sasagawa in view of Hareland and Kitakado does not change their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 16, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 15, wherein a length of the second region is greater than or equal to 10nm (Sasagawa, ¶ 0134), a width of the second region is greater than or equal to 10 nm (Sasagawa, ¶ 0134 & figs. 2A-3D: dimension a, extending a channel width direction, is greater than or equal to 10 nm), and a thickness of the second region is greater than or equal to 10 nm (Sasagawa, ¶ 0135).  Note that the channel length range of 10nm or more and channel width range of 10 nm or more disclosed by Sasagawa overlap the ranges of “less than or equal to 20” recited in claim 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the second region length and width of Sasagawa in view of Hareland, Kitakado and Leobandung, as a means to optimize the effective channel width, the on-state current, and the overall electrical characteristics of the transistors (Sasagawa, ¶¶ 0119-0120).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 15, wherein the first insulator is oxide containing oxygen in excess of stoichiometric composition (Sasagawa, ¶ 0242: oxide 120 comprises excess oxygen).  Sasagawa in view of Hareland, Kitakado and Leobandung further teaches the second insulator is between the oxide semiconductor layer and the second conductor (Sasagawa, fig. 41B: 160 between 130 and 170), wherein the second insulator is formed from an oxide (Sasagawa, ¶ 0223: 160 comprises an oxide composition). 
Sasagawa in view of Hareland, Kitakado and Leobandung is silent to the second insulator is an oxide containing oxygen in excess of stoichiometric composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second insulator of Sasagawa with oxygen in excess of stoichiometric oxide composition, as a means to provide an oxygen-rich insulator on a top surface of oxide semiconductor layer 130.  Said artisan would be motivated to provide such a configuration to further reduce oxygen vacancies in oxide semiconductor layer 130, minimizing defects such as hole traps. By reducing the oxygen vacancies in the oxide semiconductor layer, the transistor has little variation in electrical characteristics and high reliability (Sasagawa, ¶ 0320).

Regarding claim 18, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 15, wherein the first region has lower resistance than the second region (Sasagawa, ¶ 0184: 141 has lower resistance than 130).

Regarding claim 19, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 15, wherein an impurity concentration is higher in the first region than in the second region (Sasagawa, ¶ 0184: impurities introduced into 141 while masking channel portion of 130 with 170).

Regarding claim 20, Sasagawa in view of Hareland, Kitakado and Leobandung teaches the semiconductor device according to claim 15, wherein the first insulator comprises silicon (Sasagawa, ¶ 0242: 120 comprises silicon), and the second insulator comprises hafnium (Sasagawa, ¶ 0265: 160 comprises hafnium oxide).

Regarding claim 21, Sasagawa in view of Hareland, Kitakado and Leobandung teaches an electronic device comprising the semiconductor device according to claim 15 (Sasagawa, ¶¶ 0002, 0191).

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 rejections of claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894